       Case 4:20-cv-00141-CDL Document 11 Filed 08/21/20 Page 1 of 16




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF GEORGIA
                            COLUMBUS DIVISION

LINDSEY LAY,                             )
                                         )         CIVIL ACTION FILE
      Plaintiff,                         )
v.                                       )         NO. 4:20-cv-00141-CDL
                                         )
STELLER MANAGEMENT                       )
GROUP III, INC. and KOCH                 )
FOODS OF ALABAMA, LLC                    )
d/b/a KOCH FOODS,                        )
                                         )
      Defendants.                        )
                                         )

 DEFENDANT STELLER MANAGEMENT GROUP III, INC.’S ANSWER
               TO PLAINTIFF’S COMPLAINT
      COMES NOW Defendant Steller Management Group III, Inc. (“Steller

Management Group” or “Defendant”) and files this, its Answer to Plaintiff’s

Complaint, and by way of said Answer respectfully shows the following:

                          AFFIRMATIVE DEFENSES
      In answering the Plaintiff’s Complaint, Defendant Steller Management Group

hereby asserts the following defenses:

                                FIRST DEFENSE
      Plaintiff’s Complaint and each of its causes of action fail to state a claim upon

which relief can be granted.



                                             -1-
        Case 4:20-cv-00141-CDL Document 11 Filed 08/21/20 Page 2 of 16




                               SECOND DEFENSE
      Plaintiff’s damages are limited to those remedies and those amounts provided

for by the statute.

                                THIRD DEFENSE
      Defendant’s actions were in good faith in conformity with and in reliance on

the written administrative regulations, orders, rulings, approvals, interpretations,

and/or administrative practice or enforcement policy of the Wage and Hour Division

of the Department of Labor.

                               FOURTH DEFENSE
      Plaintiff’s claims are barred in whole or in part by the provisions of Section 11

of the Portal-to-Portal Act, 29 U.S.C. § 260, because any acts or omissions giving

rise to this action were done in good faith and with reasonable grounds for believing

that the acts or omissions were not a violation of the FLSA.

                                FIFTH DEFENSE
      Even if Plaintiff worked time off-the-clock or otherwise was not fully

compensated for the time he worked, Defendant exercised reasonable care to prevent

and correct the actions which support Plaintiff’s claim, and Plaintiff unreasonably

failed to report the time worked, avail himself of preventive or corrective

opportunities or to avoid harm otherwise.



                                        -2-
        Case 4:20-cv-00141-CDL Document 11 Filed 08/21/20 Page 3 of 16




                                  SIXTH DEFENSE
      Plaintiff has failed to mitigate damages as required by law.

                               SEVENTH DEFENSE
      Plaintiff’s Complaint fails to state a claim for actual or liquidated damages.

                                EIGHTH DEFENSE
      Defendant Steller Management Group reserves the right to assert any

additional affirmative defenses allowed by Rule 8 depending upon any evidence

discovered in pursuit of this litigation.

                                 NINTH DEFENSE
      Defendant Steller Management Group answers Plaintiff’s specific allegations

in the Complaint as follows:

                            NATURE OF THE ACTION

      1.     Defendant admits that Plaintiff brings claims for alleged breach of

contract under Georgia law and for unpaid wages under the Fair Labor Standards

Act, 29 U.S.C. § 201 et seq. and that he seeks remedies under that Act, and denies

the remaining allegations pled in paragraph 1 of the Complaint.

                                       PARTIES

      2.     Defendant is without knowledge or information sufficient to admit or

deny the allegations pled in paragraph 2 of the Complaint.

      3.     Admitted.

                                            -3-
        Case 4:20-cv-00141-CDL Document 11 Filed 08/21/20 Page 4 of 16




      4.     Admitted.

      5.     Admitted.

      6.     Defendant shows that the allegations in paragraph 6 are not directed to

it and require no response by it. To the extent a response is required to the allegations

in this paragraph, Defendant is without knowledge or information sufficient to admit

or deny these allegations.

      7.     Defendant shows that the allegations in paragraph 7 are not directed to

it and require no response by it. To the extent a response is required to the allegations

in this paragraph, Defendant is without knowledge or information sufficient to admit

or deny these allegations.

      8.     Defendant shows that the allegations in paragraph 8 are not directed to

it and require no response by it. To the extent a response is required to the allegations

in this paragraph, Defendant is without knowledge or information sufficient to admit

or deny these allegations.

                          JURISDICTION AND VENUE

      9.     Defendant admits that this Court has jurisdiction over Plaintiff’s FLSA

claim, and denies the remaining allegations pled in paragraph 9 of the Complaint.

      10.    Denied.




                                          -4-
       Case 4:20-cv-00141-CDL Document 11 Filed 08/21/20 Page 5 of 16




      11.    Defendant admits that Plaintiff attempts to establish jurisdiction and

venue, and denies the remaining allegations pled in paragraph 11 of the Complaint.

     FACTS SHOWING THAT DEFENDANTS EMPLOYED MR. LAY

      12.    Denied.

      13.    Defendant admits that Plaintiff attempts to establish employer coverage

under the FLSA, and denies the remaining allegations pled in paragraph 13 of the

Complaint.

      14.    Defendant admits that Plaintiff attempts to establish employer coverage

under the FLSA, and denies the remaining allegations pled in paragraph 14 of the

Complaint.

      15.    Defendant admits that Plaintiff attempts to establish employer coverage

under the FLSA, and denies the remaining allegations pled in paragraph 15 of the

Complaint.

      16.    Defendant admits that Plaintiff attempts to establish employer coverage

under the FLSA, and denies the remaining allegations pled in paragraph 16 of the

Complaint.

      17.    Defendant admits that Plaintiff attempts to establish employer coverage

under the FLSA, and denies the remaining allegations pled in paragraph 17 of the

Complaint.


                                       -5-
       Case 4:20-cv-00141-CDL Document 11 Filed 08/21/20 Page 6 of 16




      18.    Defendant admits that Plaintiff attempts to establish employer coverage

under the FLSA, and denies the remaining allegations pled in paragraph 18 of the

Complaint.

      19.    Defendant admits that Plaintiff attempts to establish employer coverage

under the FLSA, and denies the remaining allegations pled in paragraph 19 of the

Complaint.

      20.    Defendant admits that Plaintiff attempts to establish employer coverage

under the FLSA, and denies the remaining allegations pled in paragraph 20 of the

Complaint.

      21.    Defendant admits that Plaintiff attempts to establish employer coverage

under the FLSA, and denies the remaining allegations pled in paragraph 21 of the

Complaint.

      22.    Defendant admits that Plaintiff attempts to establish employer coverage

under the FLSA, and denies the remaining allegations pled in paragraph 22 of the

Complaint.

      23.    Defendant admits that Plaintiff was employed by Defendant, and denies

the remaining allegations pled in paragraph 23 of the Complaint.

      24.    Admitted.

      25.    Admitted.


                                       -6-
       Case 4:20-cv-00141-CDL Document 11 Filed 08/21/20 Page 7 of 16




      26.   Admitted.

      27.   Defendant admits that it can update employment records, denies that

any such event occurred, and denies the remaining allegations pled in paragraph 27

of the Complaint.

      28.   Defendant admits that it employed Plaintiff, and denies the remaining

allegations pled in paragraph 28 of the Complaint.

      29.   Defendant admits that it employed Plaintiff, and denies the remaining

allegations pled in paragraph 29 of the Complaint.

      30.   Defendant admits that it employed Nicholas Williams, and denies the

remaining allegations pled in paragraph 30 of the Complaint.

      31.   Defendant admits that Nicholas Williams was Plaintiff’s manager

during some or all of his employment, and denies the remaining allegations pled in

paragraph 31 of the Complaint.

      32.   Defendant admits that Nicholas Williams was Plaintiff’s manager

during some or all of his employment, and denies the remaining allegations pled in

paragraph 32 of the Complaint.

      33.   Defendant admits that it employed Plaintiff to perform work at Koch

Foods, and denies the remaining allegations pled in paragraph 33 of the Complaint.

      34.   Admitted.


                                       -7-
       Case 4:20-cv-00141-CDL Document 11 Filed 08/21/20 Page 8 of 16




      35.    Defendant shows that the allegations in paragraph 35 are not directed

to it and require no response by it. To the extent a response is required to the

allegations in this paragraph, Defendant is without knowledge or information

sufficient to admit or deny the entirety of the “business” of Koch Foods.

      36.    Defendant shows that the allegations in paragraph 36 are not directed

to it and require no response by it. To the extent a response is required to the

allegations in this paragraph, Defendant is without knowledge or information

sufficient to admit or deny these allegations.

      37.    Defendant shows that the allegations in paragraph 37 are not directed

to it and require no response by it. To the extent a response is required to the

allegations in this paragraph, Defendant is without knowledge or information

sufficient to admit or deny these allegations.

      38.    Defendant shows that the allegations in paragraph 38 are not directed

to it and require no response by it. To the extent a response is required to the

allegations in this paragraph, Defendant is without knowledge or information

sufficient to admit or deny these allegations.

      39.    Defendant shows that the allegations in paragraph 39 are not directed

to it and require no response by it. To the extent a response is required to the




                                        -8-
       Case 4:20-cv-00141-CDL Document 11 Filed 08/21/20 Page 9 of 16




allegations in this paragraph, Defendant is without knowledge or information

sufficient to admit or deny these allegations.

      40.    Defendant shows that the allegations in paragraph 40 are not directed

to it and require no response by it. To the extent a response is required to the

allegations in this paragraph, Defendant is without knowledge or information

sufficient to admit or deny these allegations.

      41.    Defendant shows that the allegations in paragraph 41 are not directed

to it and require no response by it. To the extent a response is required to the

allegations in this paragraph, Defendant is without knowledge or information

sufficient to admit or deny these allegations.

      42.    Defendant shows that the allegations in paragraph 42 are not directed

to it and require no response by it. To the extent a response is required to the

allegations in this paragraph, Defendant is without knowledge or information

sufficient to admit or deny these allegations.

      43.    Defendant shows that the allegations in paragraph 43 are not directed

to it and require no response by it. To the extent a response is required to the

allegations in this paragraph, Defendant is without knowledge or information

sufficient to admit or deny these allegations.




                                        -9-
       Case 4:20-cv-00141-CDL Document 11 Filed 08/21/20 Page 10 of 16




      44.    Defendant shows that the allegations in paragraph 44 are not directed

to it and require no response by it. To the extent a response is required to the

allegations in this paragraph, Defendant is without knowledge or information

sufficient to admit or deny these allegations.

      45.    Defendant shows that the allegations in paragraph 45 are not directed

to it and require no response by it. To the extent a response is required to the

allegations in this paragraph, Defendant is without knowledge or information

sufficient to admit or deny these allegations.

      46.    Denied.

      47.    Denied.

      48.    Denied.

      49.    Defendant admits that it employed Plaintiff to perform work for Koch

Foods, and denies the remaining allegations pled in paragraph 49 of the Complaint.

      50.    Defendant admits that it employed Plaintiff to perform work for Koch

Foods, and denies the remaining allegations pled in paragraph 50 of the Complaint.

      51.    Defendant admits that it employed Plaintiff to perform work for Koch

Foods, and denies the remaining allegations pled in paragraph 51 of the Complaint.

      52.    Defendant is without knowledge or information sufficient to admit or

deny the allegations in paragraph 52.


                                        - 10 -
       Case 4:20-cv-00141-CDL Document 11 Filed 08/21/20 Page 11 of 16




      53.    Denied.

      54.    Defendant is without knowledge or information sufficient to admit or

deny the allegations in paragraph 54.

      55.    Denied.

      56.    Denied.

      57.    Defendant admits that it employed Plaintiff, and denies the remaining

allegations pled in paragraph 57 of the Complaint.

      58.    Defendant is without knowledge or information sufficient to admit or

deny the allegations in paragraph 58.

      59.    Defendant admits that it employed Plaintiff and that he served in more

than one role, and denies the remaining allegations pled in paragraph 59 of the

Complaint.

      60.    Defendant admits that it employed Plaintiff and that he served in more

than one role, and denies the remaining allegations pled in paragraph 60 of the

Complaint.

      61.    Denied.

      62.    Defendant admits that Plaintiff worked for Defendant at the Pine

Mountain, Georgia location, and denies the remaining allegations pled in paragraph

62 of the Complaint.


                                        - 11 -
      Case 4:20-cv-00141-CDL Document 11 Filed 08/21/20 Page 12 of 16




      63.   Denied.

  FACTS SUPPORTING MR. LAY’S CLAIM FOR UNPAID OVERTIME

      64.   Defendant admits that Mr. Lay was properly paid an hourly rate and

received overtime.

      65.   Denied.

      66.   Denied.

      67.   Denied.

      68.   Denied.

      69.   Denied.

      70.   Denied.

      71.   Denied.

      72.   Denied.

      73.   Denied.

      74.   Denied.

      75.   Denied.

      76.   Denied.

      77.   Denied.

      78.   Denied.

      79.   Denied.


                                    - 12 -
       Case 4:20-cv-00141-CDL Document 11 Filed 08/21/20 Page 13 of 16




      80.   Denied.

      81.   Denied.

      82.   Denied.

      83.   Denied.

  FACTS SUPPORTING MR. LAY’S BREACH OF CONTRACT CLAIM
                    AGAINST STELLAR

      84.   Defendant admits Plaintiff worded as a chiller room and chemical lead

and denies the remaining allegations in paragraph 84.

      85.   Defendant admits Plaintiff was paid pursuant to a contract at specific

hours rates and denies the remaining allegations in paragraph 85.

      86.   Denied.

      87.   Denied.

      88.   Denied.

            COUNT I: FAILURE TO PAY OVERTIME WAGES

      89.   Admitted.

      90.   Denied.

      91.   Denied.

      92.   Denied.

      93.   Denied.

      94.   Denied.

                                       - 13 -
       Case 4:20-cv-00141-CDL Document 11 Filed 08/21/20 Page 14 of 16




      95.    Denied.

      96.    Denied.

COUNT 2: BREACH OF CONTRACT AGAINST DEFENDANT STELLAR

      97.    Denied.

      98.    Denied.

      99.    Denied.

      100. Denied.

      101. Denied.

   COUNT 3: ATTORNEYS’ FEES AGAINST DEFENDANT STELLAR
                     MANAGEMENT

      102. Denied.

      103. Denied.

      104. Denied.

      105. Defendant denies that Plaintiff is entitled to any relief, including the

relief sought in sections (a) through (f) in the “Demand for Judgment” portion of the

Complaint.

      106. Any allegations not otherwise answered or responded to herein are

hereby denied, as though set forth fully and denied.

      WHEREFORE, Defendant Steller Management Group III, Inc. in the above-

referenced civil action respectfully requests that this Court:


                                        - 14 -
       Case 4:20-cv-00141-CDL Document 11 Filed 08/21/20 Page 15 of 16




      1.     Dismiss with prejudice Plaintiff’s Complaint against Defendant Steller

Management Group III; Inc.;

      2.     Award Defendant Steller Management Group III, Inc. its reasonable

attorney’s fees, costs, and expenses; and

      3.     Award any and all other relief to Defendant Steller Management Group

III, Inc. that this Court may deem necessary and proper.

                           DEMAND FOR JURY TRIAL

      Defendant Steller Management Group III, Inc. demands trial by jury as to all

issues alleged in this civil action.

      Respectfully submitted this 21st day of August, 2020.

                                                s/Martin B. Heller
                                                Martin B. Heller
                                                Georgia Bar No. 360538
                                                mheller@fisherphillips.com
                                                J. Micah Dickie
                                                Georgia Bar No 324015
                                                mdickie@fisherphillips.com
                                                FISHER PHILLIPS LLP
                                                1075 Peachtree Street, Suite 3500
                                                Atlanta, Georgia 30309
                                                Telephone: (404) 240-4146
                                                Facsimile: (404) 240-4249

                                                Attorneys for Defendant Steller
                                                Management Group III, Inc.




                                       - 15 -
       Case 4:20-cv-00141-CDL Document 11 Filed 08/21/20 Page 16 of 16




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF GEORGIA
                            COLUMBUS DIVISION

LINDSEY LAY,                           )
                                       )        CIVIL ACTION FILE
      Plaintiff,                       )
v.                                     )        NO. 4:20-cv-00141-CDL
                                       )
STELLER MANAGEMENT                     )
GROUP III, INC. and KOCH               )
FOODS OF ALABAMA, LLC                  )
d/b/a KOCH FOODS,                      )
                                       )
      Defendants.                      )

                         CERTIFICATE OF SERVICE
      This is to certify that on this day, I electronically filed Defendant Steller

Management Group III, Inc.’s Answer to Plaintiff’s Complaint with the Clerk

of Court by using the CM/ECF system which will send a notice of electronic filing

to the following:

John L. Mays, Esq.                         Janell M. Ahnert, Esq.
William S. Cleveland, Esq.                 Littler Mendelson PC
Parks, Chesin & Walbert, P.C.              420 20th Street North, Suite 2300
75 Fourteenth Street, 26th Floor           Birmingham, AL 35203
Atlanta, Georgia 30309                     jahnert@littler.com
jmays@pcwlawfirm.com
wcleveland@pcwlawfirm.com

      This 21st day of August, 2020.
                                                     s/Martin B. Heller
                                                     Martin B. Heller
                                                     Georgia Bar No. 360538
                                                     FISHER PHILLIPS, LLP

                                       - 16 -
